Order entered April 30, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00289-CV

  MACKLE WHITE, HOWARD GRISBY, AND MARGIERINA GRISBY,
                      Appellants

                                         V.

                           SHARON JONES, Appellee

                On Appeal from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-20-00243-C

                                     ORDER

      The reporter’s record in this appeal has not been filed because appellants

have not requested it. Although appellants were directed to file written verification

by March 30, 2020 that they had requested the record and were cautioned that

failure to comply could result in the appeal being submitted without the record,

they have failed to do so. See TEX. R. APP. P. 37.3(c). Accordingly, we ORDER

the appeal submitted without the reporter’s record. See id.
      As the clerk’s record has been filed, we further ORDER appellants to file

their opening brief no later than June 1, 2020.

                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE